The record on appeal shows (1) that defendant having pleaded "guilty to the crime of violation of prohibition law and possession of liquor for sale," Armstrong, Judge presiding at March Term, 1940, of Henderson County Superior Court, suspended a jail sentence imposed upon her therefor, and placed her on probation for a period of three years upon specified conditions, including these, that she "avoid persons and places of disreputable or harmful character" and that she "violate no State or Federal penal laws"; (2) that at October Term, 1940, of said court defendant pleaded guilty to violating the prohibition laws, and was sentenced by Bobbitt, Judge presiding, to a term in jail; and (3) that at October Term, 1941, upon motion, Nettles, Judge presiding, finding as facts that defendant had violated the "terms and provisions" of the "suspended sentence imposed at March Term, 1940," among others those named above, ordered the jail sentence into full force and effect and, in accordance therewith, ordered commitment of defendant.
Defendant appeals therefrom to Supreme Court and assigns error.
The findings of fact, upon which the judgment from which appeal is taken is founded, are supported by sufficient evidence and are sufficient to support the judgment. See S. v. Hardin, 183 N.C. 815, 112 S.E. 593.
Affirmed. *Page 132